WADDILL, Commissioner.
Petitioner, an inmate of the Kentucky State Penitentiary, seeks an order from this Court directing Honorable Henry Meigs, as Judge of the Franklin Circuit Court, to immediately grant him a trial on a pending indictment charging him with the commission of the crime of armed robbery.
For response, Judge Meigs states that, although the subject indictment was “filed away at the September 1960-term of the court with leave to re-docket,” he has elected to treat the petition in this proceeding as a motion to re-docket the indictment. He further states that the indictment has now been re-docketed and that the Warden of the Kentucky State Penitentiary has been notified to have the petitioner present in the Franklin Circuit Court on October 7, 1963, for arraignment and for assignment of the case for trial.
Since the Franklin Circuit Court has granted the petitioner the relief he now seeks from this Court we are dismissing the petition filed in this Court.
Wherefore, the petition is dismissed.